
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18


AGREEMENT


        THIS AGREEMENT, made and entered into as of this 1st day of
November 2002, by and between CHICAGO MERCANTILE EXCHANGE HOLDINGS INC. and
CHICAGO MERCANTILE EXCHANGE INC. (collectively, "Employer" or "CME"), a Delaware
Business Corporation, having its principal place of business at 30 South Wacker
Drive, Chicago, Illinois, and Craig S. Donohue ("Employee").


R E C I T A L S:


        WHEREAS, Employer wishes to retain the services of Employee in the
capacity of Executive Vice President and Chief Administrative Officer upon the
terms and conditions hereinafter set forth and Employee wishes to accept such
employment;

        NOW, THEREFORE, in consideration of the mutual promises contained
herein, the parties mutually agree as follows:

1)Employment.    Subject to the terms of the Agreement, Employer hereby agrees
to employ Employee during the Agreement Term as Executive Vice President and
Chief Administrative Officer and Employee hereby accepts such employment.
Employee shall report to the Employer's Chief Executive Officer and its Board of
Directors, or any successor to the Board of Directors (hereinafter, "Board"
shall mean the Board of Directors of Employer and/or any successor thereto). The
duties of Employee shall include, but not be limited to, the performance of all
duties associated with executive oversight and management of the Legal,
Organizational Development, Corporate Development, Shareholder, Government and
Corporate Relations Departments. Employee shall be responsible for managing
relations between employees and the Board and Board committees. Employee shall
be responsible for: the execution of policies formulated by the Board related to
the Departments subject to his supervision; the selection and hiring of
personnel for those Departments; and the training and establishing of duties and
responsibilities for personnel in those Departments. Employee shall devote his
full time, ability and attention to the business of Employer during the
Agreement Term, subject to the direction of the Chief Executive Officer and
Board.

Notwithstanding anything to the contrary contained herein, nothing in the
Agreement shall preclude Employee from participating in the affairs of any
governmental, educational or other charitable institution, engaging in
professional speaking and writing activities, and serving as a member of the
board of directors of a publicly held corporation (except for a competitor of
Employer), provided Employee notifies the Board prior to his participating in
any such activities and as long as the Board does not determine that any such
activities interfere with or diminish Employee's obligations under the
Agreement. Employee shall be entitled to retain all fees, royalties and other
compensation derived from such activities, in addition to the compensation and
other benefits payable to him under the Agreement, but shall disclose such fees
to Employer.

2)Agreement Term.    Employee shall be employed hereunder for a term commencing
on November 1, 2002, and expiring on December 31, 2005, unless sooner terminated
as herein provided ("Agreement Term"). The Agreement Term may be extended or
renewed only by the mutual written agreement of the parties.

3)Compensation.

a)Base Salary.    Retroactive to October 9, 2002, and continuing through
December 31, 2003, Employer shall pay to Employee a base salary at a rate of
$550,000 per annum, payable in accordance with the Employer's normal payment
schedule. During the Agreement Term, the Employer shall pay to Employee a base
salary at a rate of no less than $550,000 per annum ("Base Salary"), payable in
accordance with the Employer's normal payment schedule.

--------------------------------------------------------------------------------

b)Bonuses.    Any bonus during the Agreement Term shall be provided at the sole
discretion of the Employer.



4)Benefits.    Employee shall be entitled to insurance, vacation and other
employee benefits commensurate with his position in accordance with Employer's
policies for executives in effect from time to time. Employee acknowledges
receipt of a summary of Employer's employee benefits policies in effect as of
the date of this Agreement.

5)Expense Reimbursement.    During the Agreement Term, Employer shall reimburse
Employee, in accordance with Employer's policies and procedures, for all proper
expenses incurred by him in the performance of his duties hereunder.

6)Termination.

a)Death.    Upon the death of Employee, this Agreement shall automatically
terminate and all rights of Employee and his heirs, executors and administrators
to compensation and other benefits under this Agreement shall cease, except for
compensation which shall have accrued to the date of death, including accrued
Base Salary, and other employee benefits to which Employee is entitled upon his
death, in accordance with the terms of the plans and programs of CME.

b)Disability.    Employer may, at its option, terminate this Agreement upon
written notice to Employee if Employee, because of physical or mental incapacity
or disability, fails to perform the essential functions of his position required
of him hereunder for a continuous period of 90 days or any 120 days within any
12-month period. Upon such termination, all obligations of Employer hereunder
shall cease, except for payment of accrued Base Salary, and other employee
benefits to which Employee is entitled upon his termination hereunder, in
accordance with the terms of the plans and programs of CME. In the event of any
dispute regarding the existence of Employee's disability hereunder, the matter
shall be resolved as follows: (1) by the determination of a physician selected
by the Chief Executive Officer of the Employer; (2) Employee shall have the
right to challenge that determination by presenting a contrary determination
from a physician of his choice; (3) in such event, a physician selected by
agreement of the Employee and the Chief Executive Officer of the Employer will
make the final determination. The Employee shall submit to appropriate medical
examinations for purposes of making the medical determinations hereunder.

c)Cause.    Employer may, at its option, terminate Employee's employment under
this Agreement for Cause. As used in this Agreement, the term "Cause" shall mean
any one or more of the following:

(1)any refusal by Employee to perform his duties and responsibilities under this
Agreement or violation of any rule, regulation or guideline imposed by a
regulatory or self regulatory body having jurisdiction over Employer, as
determined after investigation by the Board. Employee, after having been given
written notice by Employer, shall have seven (7) days to cure such refusal or
violation;

(2)any intentional act of fraud, embezzlement, theft or misappropriation of
Employer's funds by Employee, as determined after investigation by the Board, or
Employee's admission or conviction of a felony or of any crime involving moral
turpitude, fraud, embezzlement, theft or misrepresentation;

(3)any gross negligence or willful misconduct of Employee resulting in a
financial loss or liability to the Employer or damage to the reputation of
Employer, as determined after investigation by the Board;

2

--------------------------------------------------------------------------------

(4)any breach by Employee of any one or more of the covenants contained in
Section 7, 8 or 9 hereof.

The exercise of the right of CME to terminate this Agreement pursuant to this
Section 6(c) shall not abrogate any other rights or remedies of CME in respect
of the breach giving rise to such termination.

If Employer terminates Employee's employment for Cause, he shall be entitled to
accrued Base Salary through the date of the termination of his employment, other
employee benefits to which Employee is entitled upon his termination of
employment with Employer, in accordance with the terms of the plans and programs
of CME. Upon termination for cause, Employee will forfeit any unvested or
unearned compensation or long-term incentives, unless otherwise provided herein
or specified in the terms of the plans and programs of CME.

d)Termination Without Cause.    Upon 30 days prior written notice to Employee,
Employer may terminate this Agreement for any reason other than a reason set
forth in sections (a), (b) or (c) of this Section 6. If, during the Agreement
Term, Employer terminates the employment of Employee hereunder for any reason
other than a reason set forth in subsections (a), (b) or (c) of this Section 6:

(1)Employee shall be entitled to receive accrued Base Salary through the date of
the termination of his employment, and other employee benefits to which Employee
is entitled upon his termination of employment with Employer, in accordance with
the terms of the plans and programs of Employer; and

(2)a one time lump sum severance payment equal to 24 months of his Base Salary,
as defined herein, as of the date of the Employee's termination.



e)Voluntary Termination.    Upon 60 days prior written notice to CME (or such
shorter period as may be permitted by CME), Employee may voluntarily terminate
his employment with CME prior to the end of the Agreement Term for any reason.
If Employee voluntarily terminates his employment pursuant to this subsection
(e), he shall be entitled to receive accrued Base Salary through the date of the
termination of his employment and other employee benefits to which Employee is
entitled upon his termination of employment with CME, in accordance with the
terms of the plans and programs of CME.



7)Confidential Information.    Employee acknowledges that the successful
development of CME's services and products, including CME's trading programs and
systems, current and potential customer and business relationships, and business
strategies and plans requires substantial time and expense. Such efforts
generate for CME valuable and proprietary information ("Confidential
Information") which gives CME a business advantage over others who do not have
such information. Confidential information includes, but is not limited to the
following: trade secrets, technical, business, proprietary or financial
information of CME not generally known to the public, business plans, proposals,
past and current prospect and customer lists, trading methodologies, systems and
programs, training materials, research data bases and computer software; but
shall not include information or ideas acquired by Employee prior to his
employment with CME if such pre-existing information is generally known in the
industry and is not proprietary to CME.

a)Employee shall not at anytime during the Agreement Term or thereafter, make
use of or disclose, directly or indirectly to any competitor or potential
competitor of CME, or divulge, disclose or communicate to any person, firm,
corporation, or other legal entity in any manner whatsoever, or for his own
benefit and that of any person or entity other than Employer, any Confidential
Information. This subsection shall not apply to the extent Employee remains
employed by Employer and is required to disclose Confidential Information to any
regulatory agency or as otherwise required by law. This subsection shall not
apply following termination

3

--------------------------------------------------------------------------------

for any reason to the extent Employee is required by law to testify in a
legislative, judicial or regulatory proceeding, or is otherwise required by law
to disclose Confidential Information; provided, however, that following
termination for any reason, Employee will promptly notify Employer if Employee
is requested by any entity or person to divulge Confidential Information, and
will use his best efforts to ensure that Employer has sufficient time to
intervene and/or object to such disclosure or otherwise act to protect its
interests. Employee shall not disclose any Confidential Information while any
such objection is pending.

b)Upon termination for any reason, Employee shall return to Employer all
records, memoranda, notes, plans, reports, computer tapes and equipment,
software and other documents or data which constitute Confidential Information
which he may then possess or have under his control (together with all copies
thereof) and all credit cards, keys and other materials and equipment which are
Employer's property that he has in his possession or control.



8)Non-solicitation.

a)General.    Employee acknowledges that Employer invests in recruiting and
training, and shares Confidential Information with, it employees. As a result,
Employee acknowledges that Employer's employees are of special, unique and
extraordinary value to Employer.

b)Non-solicitation.    Employee further agrees that for a period of one year
following the termination of his employment with CME for any reason he shall not
in any manner, directly or indirectly, induce or attempt to induce any employee
of CME to terminate or abandon his or her employment with CME for any purpose
whatsoever.

c)Reformation.    If, at any time of enforcement of this Section 8, a court
holds that the restrictions stated herein are unreasonable, the parties hereto
agree that the maximum period, scope or geographical area reasonable under the
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.



9)Intellectual Property.    During the Agreement Term, Employee shall disclose
to CME and treat as confidential information all ideas, methodologies, product
and technology applications that he develops during the course of his employment
with CME that relates directly or indirectly to CME's e-commerce business or any
other CME business. Employee hereby assigns to CME his entire right, title and
interest in and to all discoveries and improvements, patentable or otherwise,
trade secrets and ideas, writings and copyrightable material, which may be
conceived by Employee or developed or acquired by him during his employment with
CME, which may pertain directly or indirectly to the business of the CME.
Employee shall at any time during or after the Agreement Term, upon CME's
request, execute, acknowledge and deliver to CME all instruments and do all
other acts which are necessary or desirable to enable CME to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks
and copyrights in all countries with respect to intellectual property developed
or which was being developed during Employee's employment with CME.

10)Remedies.    Employee agrees that given the nature of CME's business, the
scope and duration of the restrictions in paragraphs 7, 8 and 9 are reasonable
and necessary to protect the legitimate business interests of CME and do not
unduly interfere with Employee's career or economic pursuits. Employee
recognizes and agrees that a breach of any or all of the provisions of Sections
7, 8 and 9 will constitute immediate and irreparable harm to CME's business
advantage, for which damages cannot be readily calculated and for which damages
are an inadequate remedy. Accordingly, Employee acknowledges that CME shall
therefore be entitled to seek an injunction or injunctions to prevent any breach
or threatened breach of any such section. Employee agrees to reimburse CME for
all costs and expenses, including reasonable attorney's fees and costs, incurred

4

--------------------------------------------------------------------------------

by CME in connection with the enforcement of its rights under Sections 7, 8 and
9 of this Agreement.

11)Survival.    Sections 7, 8, 9 and 10 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Agreement.

12)Arbitration.    Except with respect to Sections 7, 8, and 9, any dispute or
controversy between CME and Employee, whether arising out of or relating to this
Agreement, the breach of this Agreement, or otherwise, shall be settled by
arbitration in Chicago, Illinois, in accordance with the applicable arbitration
rules of the American Arbitration Association and judgment on the award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order. Except as necessary in court proceedings
to enforce this arbitration provision or an award rendered hereunder, or to
obtain interim relief, neither a party nor an arbitrator may disclose the
existence, content or results of any arbitration hereunder without the prior
written consent of CME and Employee.

13)Notices.    All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section) or (ii) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section), with
the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 13:

        If to CME, to:

Terrence A. Duffy
Chairman, Board of Directors
Chicago Mercantile Exchange
30 S. Wacker
Chicago, IL 60606
(312) 930-3000

James J. McNulty
President and Chief Executive Officer
Chicago Mercantile Exchange
30 S. Wacker
Chicago, IL 60606
(312) 930-3100

        If to Employee, to:

Craig S. Donohue
2600 Shannon Road
Northbrook, IL 60062
(847)-272-3265

14)Severability.    Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and

5

--------------------------------------------------------------------------------

enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

15)Entire Agreement.    This Agreement constitutes the entire Agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes and preempts any prior understandings, agreements or representations
by or between the parties, written or oral, which may have related in any manner
to the subject matter hereof. No other agreement or amendment to this Agreement
shall be binding upon either party including, without limitation, any agreement
or amendment made hereafter unless in writing, signed by both parties.

16)Successors and Assigns.    This Agreement shall be enforceable by Employee
and his heirs, executors, administrators and legal representatives, and by CME
and its successors and assigns.

17)Governing Law.    This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois without
regard to principles of conflict of laws.

18)Acknowledgment.    Employee acknowledges that he has read, understood, and
accepts the provisions of this Agreement.

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

EMPLOYER    
/s/  TERRENCE A. DUFFY      

--------------------------------------------------------------------------------

Terrence A. Duffy
 


--------------------------------------------------------------------------------

Date
EMPLOYER
 
 
/s/  JAMES J. MCNULTY      

--------------------------------------------------------------------------------

James J. McNulty
 


--------------------------------------------------------------------------------

Date
EMPLOYEE
 
 
/s/  CRAIG S. DONOHUE      

--------------------------------------------------------------------------------

Craig S. Donohue
 


--------------------------------------------------------------------------------

Date

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.18



AGREEMENT
R E C I T A L S
